DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2121 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oami (US 2015/0278617) in view of Folta et el. (US 20120106806 A1).
Regarding claim 1, Oami teaches a method of detecting occupants in a vehicle (figs. 5 and 6) comprising:
detecting an oncoming vehicle (202 of fig. 6)
acquiring a plurality of images of occupants in the vehicle in response to detection of the vehicle (200 of fig. 6); 
performing automated facial detection on the plurality of images (101 of fig. 6, [0021] Person detecting means 101 performs front-face, side-face, and angled-face detection on the image photographed by the image obtaining means 100, to detect persons and outputs a person detection result,  PERSON DETECTION RESULT of fig. 5) and 
adding a facial image for each face detected to a gallery of facial images for the occupants of the vehicle (103 of fig. 6; the IN-VEHICLE POSITION ESTIMATION INFORMATION of figure 5 processes each of detected faces to be added together as the in-vehicle position estimation information for counting number of occupants in the vehicle);
performing automated facial recognition on the gallery of facial images to distinguish one person to another the gallery of facial images to group the facial images into groups based on which occupant is in the respective facial images (101 of fig. 6, [0032] the detectors use the well-known SVM (Support Vector Machine), LDA (Linear Discriminant Analysis), GLVQ (Generalized Learning Vector Quantization), or a neural network to recognize the human faces inside the vehicle by comparing the detected facial images to the gallery of facial images and output person detection result for counting, 103 and 104 of fig. 6, number of passengers inside the vehicle; [0056] for improving the accuracy of detection of persons compared to the case of obtaining images at regular intervals. 
To support the well-known SVM (Support Vector Machine), LDA (Linear Discriminant Analysis), and GLVQ (Generalized Learning Vector Quantization) for automatic face or facial recognition, the cited references are provided as follow: 
“Support Vector Machines Applied to Face Recognition” by P. Jonathon Phillips, this is technical report NISTIR 6241, to appear in Advances in Neural Information, Processing Systems 11, eds. M. J. Kearns, S. A. Solla, and D. A. Cohn, MIT Press, 1999 (hereafter “Phillips”).
“Automatic Face Recognition by Support Vector Machines” by Huaqing Li, Shaoyu Wang, and Feihu Qi, R. Klette and J. Zuni´c (Eds.): IWCIA 2004, LNCS 3322, pp. 716–725, 2004. © Springer-Verlag Berlin Heidelberg 2004 (hereafter “Li”). Li discloses Automatic Face Recognition by Support Vector Machines, figure 1.
"Linear discriminant analysis for face recognition" by F. Z. Chelali, A. Djeradi and R. Djeradi, 2009 International Conference on Multimedia Computing and Systems, Ouarzazate, 2009, pp. 1-10 (hereafter “Chelali”). Chelali discloses the LDA system for a face recognition, figure 5, using a gallery of facial images, figure 10, to recognize individuals, figure 12).
	“Large-scale Face Recognition on Smart Devices” by Jia Hao, Yusuke Morishita, Toshinori Hosoi, Kazuyuki Sakurai, Hitoshi Imaoka, Takao Imaizumi, and Hideki Irisawa, 2013 Second IAPR Asian Conference on Pattern Recognition, 978-1-4799-2190-4/13,  © 2013 IEEE, DOI 10.1109/ACPR.2013.189 (hereafter “Hao”). Hao discloses the facial recognition using the Generalized Learning Vector Quantization (GLVQ) in figure 1, sections A, B, and C); and
counting the groups to determine how many occupants are in the vehicle (104 of fig. 6; [0040] the result integrating means 104 counts the number of the persons determined to be present as the number of passengers).
It is noted that Oami does not teach wherein facial recognition includes using selected intrinsic facial features of a detected face and then comparing the selected intrinsic features with faces in the gallery of facial images to recognize an individual, regardless of extrinsic data including the individual's location in the vehicle; and wherein the gallery of facial images is independent from an external database of known facial images as claimed.
Folta teaches a face recognition system (fig. 1, [0019]) for performing automated facial detection on the plurality of images (102 of fig. 1), adding a facial image for each face detected to a gallery of facial images (104 and 110 of fig. 1) based on the detected face images (102 of fig. 1), and recognizing a person by a face recognition (108 of fig. 1);  
wherein facial recognition (108 of fig. 1) includes using selected intrinsic facial features of a detected face and then comparing the selected intrinsic features (figs. 2A and 2B and fig. 6; [0034] step 705 represents grouping the faces by the similarity of their detected features, step 706 represents filtering faces (e.g., eliminating overly redundant data and/or any groups with faces of two or more different people in them) with faces in the gallery of facial images (110 of fig. 1) to recognize an individual (108 of fig. 1, [0019] identifying persons in a meeting, processing security footage, and so forth may benefit from the technology described herein), regardless of extrinsic data including the individual's location in the vehicle ([0019] this disclosure is applicable for detecting occupants in the vehicle in various ways that provide benefits and advantages in video processing in general); 
wherein the gallery of facial images is independent from an external database of known facial images (110 of fig. 1, the face galleries  are formed in the face recognition system and independent from an external database of known facial images, [0023]) for face recognition (108 of fig. 1).
Taking the teachings of Oami and Folta together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the face recognition system (fig. 1) including the independent gallery of facial images (110 of fig. 1) of Folta into the face detection of Oami to efficiently identify a person in video with high precision that provides benefits and advantages in video processing in general. 
Regarding claim 2, Oami further teaches the method as recited in claim 1, further comprising selecting a representative image from each group ([0032] the SVM and LDA perform the selecting a representative image; IN VEHICLE POSITION ESTIMATION INFORMATION of fig. 5, faces are extracted. Oami modified by Folta, Folta further teaches the representative image, 104 of fig. 1, storing in the face galleries, 110 of fig. 1), and outputting a set of cropped selected images (INTERGRATION OF ESTIMATION RESULTS of fig. 5, a set of extracted faces), one uniquely cropped selected image for each of the occupants (INTERGRATION RESULT of fig. 5, 104 of fig. 6).
Regarding claim 3, Oami further teaches the method as recited in claim 2, wherein no duplicate images of a given occupant are stored or displayed (e.g. fig. 5, the face images are not duplicated. Oami modified by Folta, Folta teaches storing data representative of individuals, 707 of fig. 7)  
Regarding claim 4, Oami modified by Folta, Folta further teaches the method as recited in claim 2, wherein selecting the representative image from each group includes selecting images based on corresponding confidence scores from the automated facial detection ([0025] Galleries may likewise be combined based on having close similarity scores, [0027] More complex tools, such as based on judges' confidence scores, and/or one that allows a judge to simply eliminate an outlier face and keep the rest, may be alternatively employed).
Regarding claim 5, Oami further the method as recited in claim 2, wherein selecting the representative image from each group includes selecting images based on which image in the group has least facial offset angle from line of sight of an imaging sensor which acquired the respective image (fig. 4, see the camera is capturing images at different angles).  
Regarding claim 6, Oami modified by Folta teaches the method as recited in claim 2, Folta further teaches running the selective images through a database to check for matches between the occupants and known individuals in the database ([0008] a face recognition mechanism that matches faces in the input video with faces in the face galleries to output information (e.g., metadata) corresponding to recognized faces in the input video).  
Regarding claim 9, Oami further teaches the method as recited in claim 1, wherein each image is acquired from a different sensor viewing the vehicle from a different respective angle (fig. 4).  
Regarding claim 10, Oami further teaches the method as recited in claim 9, further comprising illuminating the vehicle with a respective pulse of illumination for each image acquired, wherein each pulse of illumination is performed at a different time to reduce shadows cast onto the occupants while acquiring the plurality of images ([0028, 0057, 0076]. [0028] discloses the image obtaining means 100 includes an infrared illuminator and projects infrared light into the vehicle using the infrared illuminator. In addition, the image obtaining means 100 can photograph light in the infrared wavelength range. Note that, to reduce the influence of visible light, the image obtaining means 100 may photograph an image using a bandpass filter when obtaining the image such that only the wavelengths in the infrared range are transmitted).  
Regarding claim 11, Oami further teaches the method as recited in claim 9, wherein one of the sensors is a primary sensor that acquires a primary image of occupants in the vehicle, and wherein faces detected in primary image serve as references in the gallery for facial recognition for subsequent ones of the images of occupants in the vehicle (the process of figure 5, [0038]).  
Regarding claim 12, Oami further teaches the method as recited in claim 11, further comprising adding a new face to the gallery each time a detected face in a subsequent one of the images of occupants in the vehicle does not match with a face already in the gallery (e.g. fig. 4, the camera taking the faces of persons in the car at different time and different angle, therefore the camera is adding new faces to the image sequence).  
Regarding claim 13, Oami further teaches the method as recited in claim 11, further comprising iteratively comparing faces detected in subsequent ones of the images of occupants in the vehicle and adding each face detected to the gallery that is not already in the gallery until there is an image in the gallery of each face detected by performing automated facial detection (see the process of figure 4, adding new faces of persons, four faces of fig. 5). 
Regarding claim 14, Oami further teaches a system (fig. 2) for detecting occupants in a vehicle comprising: 
a controller (a computer, [0009]); 
a plurality of camera systems (200 of fig. 6) external to the vehicle in a vehicle approach area (fig. 5), each camera system operatively connected to the controller (fig. 6); and 
a trigger (201 of fig. 6) in the vehicle approach area and operatively connected to the controller to detect an approaching vehicle and control the camera systems to acquire images of the approaching vehicle; 
wherein the controller includes machine readable instructions configured to cause the controller ([0009] to: 
detect an oncoming vehicle with the trigger (201 and 201 of fig. 6); 
acquire a plurality of images of occupants in a vehicle in response to detection of the oncoming vehicle using the plurality of camera systems (200 of fig. 6, see the process of fig. 5); 
performing automated facial detection on the plurality of images (101 of fig. 6, [0021] Person detecting means 101 performs front-face, side-face, and angled-face detection on the image photographed by the image obtaining means 100, to detect persons and outputs a person detection result,  PERSON DETECTION RESULT of fig. 5) and 
adding a facial image for each face detected to a gallery of facial images for the occupants of the vehicle (103 of fig. 6; the IN-VEHICLE POSITION ESTIMATION INFORMATION of figure 5 processes each of detected faces to be added together as the in-vehicle position estimation information for counting number of occupants in the vehicle);
performing automated facial recognition on the gallery of facial images to distinguish one person to another the gallery of facial images to group the facial images into groups based on which occupant is in the respective facial images (101 of fig. 6, [0032] the detectors use the well-known SVM (Support Vector Machine), LDA (Linear Discriminant Analysis), GLVQ (Generalized Learning Vector Quantization), or a neural network to recognize the human faces within the vehicle by comparing the detected facial images to the gallery of facial images and output person detection result for counting how many occupants or persons inside the vehicle as shown in figure 5; [0056] the face recognition is for improving the accuracy of detection of persons compared to the case of obtaining images at regular intervals; the process of figure 5 is to recognize each detected face image of each occupant with in the vehicle. 
To support the well-known SVM (Support Vector Machine), LDA (Linear Discriminant Analysis), and GLVQ (Generalized Learning Vector Quantization) for automatic face or facial recognition, the cited references are provided: 
“Support Vector Machines Applied to Face Recognition” by P. Jonathon Phillips, this is technical report NISTIR 6241, to appear in Advances in Neural Information, Processing Systems 11, eds. M. J. Kearns, S. A. Solla, and D. A. Cohn, MIT Press, 1999 (hereafter “Phillips”).
“Automatic Face Recognition by Support Vector Machines” by Huaqing Li, Shaoyu Wang, and Feihu Qi, R. Klette and J. Zuni´c (Eds.): IWCIA 2004, LNCS 3322, pp. 716–725, 2004. © Springer-Verlag Berlin Heidelberg 2004 (hereafter “Li”). Li discloses Automatic Face Recognition by Support Vector Machines, figure 1.
"Linear discriminant analysis for face recognition" by F. Z. Chelali, A. Djeradi and R. Djeradi, 2009 International Conference on Multimedia Computing and Systems, Ouarzazate, 2009, pp. 1-10 (hereafter “Chelali”). Chelali discloses the LDA system for a face recognition, figure 5, using a gallery of facial images, figure 10, to recognize individuals, figure 12).
	“Large-scale Face Recognition on Smart Devices” by Jia Hao, Yusuke Morishita, Toshinori Hosoi, Kazuyuki Sakurai, Hitoshi Imaoka, Takao Imaizumi, and Hideki Irisawa, 2013 Second IAPR Asian Conference on Pattern Recognition, 978-1-4799-2190-4/13,  © 2013 IEEE, DOI 10.1109/ACPR.2013.189 (hereafter “Hao”). Hao discloses the facial recognition using the Generalized Learning Vector Quantization (GLVQ) in figure 1, sections A, B, and C); and
counting the groups to determine how many occupants are in the vehicle (104 of fig. 6; [0040] the result integrating means 104 counts the number of the persons determined to be present, and outputs the number of the persons as the number of passengers).
It is noted that Oami does not teach wherein facial recognition includes using selected intrinsic facial features of a detected face and then comparing the selected intrinsic features with faces in the gallery of facial images to recognize an individual, regardless of extrinsic data including the individual's location in the vehicle; and wherein the gallery of facial images is independent from an external database of known facial images as claimed.
Folta teaches a face recognition system (fig. 1, [0019]) for performing automated facial detection on the plurality of images (102 of fig. 1), adding a facial image for each face detected to a gallery of facial images (104 and 110 of fig. 1) based on the detected face images (102 of fig. 1), and recognizing a person by a face recognition (108 of fig. 1);  
wherein facial recognition (108 of fig. 1) includes using selected intrinsic facial features of a detected face and then comparing the selected intrinsic features (figs. 2A and 2B and fig. 6; [0034] step 705 represents grouping the faces by the similarity of their detected features, step 706 represents filtering faces (e.g., eliminating overly redundant data and/or any groups with faces of two or more different people in them) with faces in the gallery of facial images (110 of fig. 1) to recognize an individual (108 of fig. 1, [0019] identifying persons in a meeting, processing security footage, and so forth may benefit from the technology described herein), regardless of extrinsic data including the individual's location in the vehicle ([0019] this disclosure is applicable for detecting occupants in the vehicle in various ways that provide benefits and advantages in video processing in general); 
wherein the gallery of facial images is independent from an external database of known facial images (110 of fig. 1, the face galleries  are formed the face recognition system and independent from an external database of known facial images, [0023]) for face recognition (108 of fig. 1).
Taking the teachings of Oami and Folta together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the face recognition system (fig. 1) including the independent gallery of facial images (110 of fig. 1) of Folta into the face detection of Oami to efficiently identify a person in video with high precision that provides benefits and advantages in video processing in general. 
Regarding claim 15, Oami further teaches the system as recited in claim 14, wherein each camera system includes an imaging sensor (200 of fig. 6), a pulsed illumination device ([0028]), and a processor ([0009]) operatively connecting the imaging sensor to the pulsed illumination source for synchronizing illumination a pulse from the pulsed illumination device with exposure of the imaging sensor ([0028]).
Regarding claim 16, Oami further teaches the system as recited in claim 15, wherein the machine readable instructions include instructions to cause the controller to illuminate the vehicle with a respective pulse of illumination from a respective one of the pulsed illumination devices for each image acquired ([0028]), wherein each pulse of illumination is performed at a different time to reduce shadows cast onto the occupants while acquiring the plurality of images ([0028], when the light project into the interior of the vehicle that reduce the shadows; [0028])
Regarding claim 17, Oami further teaches the system as recited in claim 15, wherein each camera system includes a lens optically coupled to the imaging sensor, an optical bandpass filter operatively connected to filter light passing through the lens, and a linear polarization filter operatively connected to filter light passing through the lens ([0028]. Fig. 6).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oami (US 2015/0278617) in view of Folta et el. (US 20120106806 A1) as applied to claim 1, and further in view of Kephart (US 2013/0279757).
Regarding claim 7, Oami modified by Folta teaches the method of claim 1, but Oami and Folta do not teach initiating a response upon finding a match in the database, wherein the response include at least one of outputting an alert on a visual display, sounding an audible alarm, closing a physical barrier, transmitting a citation, mailing a citation, and/or dispatching an officer. 
Kephart teaches a facial recognition system (fig. 6) for initiating a response upon finding a match in the database (206 and 210 of fig. 8), wherein the response include at least one of outputting an alert on a visual display, sounding an audible alarm, closing a physical barrier, transmitting a citation, mailing a citation, and/or dispatching an officer (MATCH?, YES, 210, 210, 220 of fig. 8). 
Taking the teachings of Oami, Folta, and Kephart together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the facial recognition (fig. 8) of Kephart into the face detection system (fig. 6) of Oami for for improving the security and safety of persons attending such events.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oami (US 2015/0278617) in view of Folta et el. (US 20120106806 A1) as applied to claim 1, further in view of Bell et al. (US 2015/0331105).
Regarding claim 8, Oami and Folta teach the method of claim 1, but Oami and Folta do not teach initiating a response upon determining an improper number of occupants in the vehicle, wherein the response includes at least one of outputting an alert on a visual display, sounding an audible alarm, closing a physical barrier, transmitting a citation, mailing a citation, and/or dispatching an officer as claimed.
Bell teaches the system (figs. 4-7) for determining the number of occupants inside the vehicle using the image recognition include the facial features (69 of fig. 6 and fig. 7, [0038 and 0041]) and recognizing an individual as people without authorization or a theft ([0054]), where initiating a response upon determining an improper number of occupants in the vehicle ([0037], 56 of fig. 4), wherein the response include at least one of outputting an alert on a visual display, sounding an audible alarm, closing a physical barrier, transmitting a citation, mailing a citation, and/or dispatching an officer (57 of fig. 5, perform action based on number of occupants, [0039-0040]).
Taking the teachings of Oami, Folta and Bell together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of  (figs. 4-7) of Bell into the combined system of Oami and Folta to provide accurate and reliable data for determining occupancy of a vehicle and reduce costs. 

Claims 1-6 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bazakos et al. (US 2006/0102843) in view of Oami (US 2015/0278617) and Bhanu et al. (US 20160217319 A1).
Regarding claim 1, Bazakos teaches a method of detecting occupants in a vehicle (figs. 15-17) comprising:
detecting an oncoming vehicle (an oncoming vehicle is disclosed in figure 15; 111, 112, 114, and 150 of figure 15 are formed in 212 of figure 16, [0070]. The infrared light 114 irradiates onto the vehicle occupants and reflects the light to the camera, [0102]);
acquiring a plurality of images of occupants in the vehicle (212, 262, and 224 of fig. 16) in response to detection of the vehicle (the reflective infrared light, 114 of fig. 15); 
performing automated facial detection on the plurality of images (228 of fig. 16, [0111], 252 of fig. 17, figs. 29A-29C) and adding a facial image for each face detected to a gallery of facial images for the occupants of the vehicle (232 of fig. 16, storing data representative of individuals, e.g., facial features, facial images, facial signatures, and the like. The stored facial images are considered as a gallery of facial images, figs. 23A-23H, 27A-27D, and 29A-29D);
performing automated facial recognition to distinguish one person to another  the gallery of facial images to group the facial images into groups based on which occupant is in the respective facial images (234 of fig. 16, [0100], figs. 17 and 20, see 252 of fig. 20, figs. 29A-29C); and
wherein the facial recognition (222 and 234 of fig. 16, fig. 17) includes using selected intrinsic facial features of a detected face (228 of fig. 16, [0100]) and then comparing the selected intrinsic features with faces in the gallery of facial images (232 of fig. 16,  252 and 256  of fig. 17, e.g. ISOLATE SKIN, LOCATE EYES, DETERMINE ORIENTATION, AND.OR EXTENT OF FACE OF PERSON, [0099] store data representative of individual, e.g., facial features, facial images, facial signatures for comparison by FACE RECOGNITION ALGORITHIMS, 234 of fig. 16 and 256 of fig. 17) to recognize an individual (234 of fig. 16, [0100] the identification of an individual or even be beneficial in the assessment of an individual's intent, e.g., terrorist, smuggling, and so forth. [0043 and 0045] the system is connected to a database identifying suspects or in any other appropriate database that may be used for various applications, 232 of fig. 16), regardless of extrinsic data including the individual's location in the vehicle (228 of fig. 1, fig. 17 and 18, the face of individual, see also figs. 29A-29C). 
Bazakos further suggests that many variations and modifications will become apparent to those skilled in the art upon reading the present specification ([0149]).	
It is noted that Bazakos does not teach counting the groups to determine how many occupants are in the vehicle as claimed.
Oami teaches the system (fig. 6) for detecting occupants in the vehicle ([0032] and figure 5) and counting the groups to determine how many occupants are in the vehicle (104 of fig. 6; [0040] the result integrating means 104 counts the number of the persons determined to be present, and outputs the number of the persons as the number of passengers). 
Oami suggests various changes understandable by those skilled in the art may be made to the configuration and details of the invention of the present application within the scope of the invention of the present application ([0083]).
Taking the teachings of Bazakos and Oami together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the counting (104 of fig. 6) of Oami into the detecting system (fig. 16) of Bazakos for an automatic determination of a vehicle that can travel an HOV (High Occupancy Vehicle) lane, a count of the number of visitors on board a vehicle in a theme park, etc., and automatic detection of a vehicle overloaded with passengers as suggested by Oami ([0084]).
It is noted that the combination of Kazakos and Oami is silent about wherein the gallery of facial images is independent from an external database of known facial images as claimed.
Bhanu teaches a system for individual recognition (fig. 14) comprising a gallery of images (Gallery of figs. 17 and 19, [0138]), wherein the gallery of facial images is independent from an external database of known facial images ([0112] the gallery set often front view is stored in the Chokepoint dataset, where the frontal views are captured by the cameras, so the disclosed Gallery in of figures 13, 17, and 19 and paragraph [0138] is independent from an external database of known facial images).
Taking the teachings of Kazakos, Oami, and Bhanu together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the independent gallery of facial images (Gallery of figs. 17 and 19) of Bhanu into the combined facial detection and recognition of Kazakos and Oami to to improve the accuracy in the subsequent recognition tasks.
Regarding claim 2, Bazakos further teaches the method as recited in claim 1, further comprising selecting a representative image from each group (fig. 29A-29C), and outputting a set of cropped selected images (figs. 29A-29C), one uniquely cropped selected image for each of the occupants (fig. 29A, 29B, and 29C, [0143]).
Regarding claim 3, Bazakos further teaches the method as recited in claim 2, wherein no duplicate images of a given occupant are stored or displayed (storing data representative of individuals, [0099], 232 of fig. 16).  
Regarding claim 4, Bazakos further teaches the method as recited in claim 2, wherein selecting the representative image from each group includes selecting images based on corresponding confidence scores from the automated facial detection (49, 75, and 77 of fig. 1B, confidence level of recognition).
Regarding claim 5, Bazakos further the method as recited in claim 2, wherein selecting the representative image from each group includes selecting images based on which image in the group has least facial offset angle from line of sight of an imaging sensor which acquired the respective image (fig. 15, see the camera is capturing images at different angles. See figs. 29A-29C).  
Regarding claim 6, Bazakos further teaches running the selective images through a database to check for matches between the occupants and known individuals in the database (46 of fig. 1B. The system 45 may be connected to a database 46 of, for example, portraits and/or pictures of various people such as those in a company security database or other related information that may be used for identifying employees entering a facility, a criminal database that may be used for identifying suspects, or in any other appropriate database that may be used for various applications. [0100] For example, the analysis tools 234 may be operable to compare stored data of face data unit 232 to features of image data provided regarding the detected face, e.g., visible image data, reflective-infrared image data, or any other data that may be beneficial in the identification of an individual or even be beneficial in the assessment of an individual's intent, e.g., terrorist, smuggling, and so forth).  
Regarding claim 9, Bazakos further teaches the method as recited in claim 1, wherein each image is acquired from a different sensor viewing the vehicle from a different respective angle (111, 112, and 150 of fig. 15, different camera at different angles, figs. 19a-19c).  
Regarding claim 10, Bazakos further teaches the method as recited in claim 9, further comprising illuminating the vehicle with a respective pulse of illumination for each image acquired (114 of fig. 15), wherein each pulse of illumination is performed at a different time to reduce shadows cast onto the occupants while acquiring the plurality of images (daytime and nighttime, 114 of fig. 15; [0071, 0080, 0093]).  
Regarding claim 11, Bazakos further teaches the method as recited in claim 9, wherein one of the sensors is a primary sensor that acquires a primary image of occupants in the vehicle (111, 112, and 150 of fig. 15, 212 of fig. 16), and wherein faces detected in primary image serve as references in the gallery for facial recognition for subsequent ones of the images of occupants in the vehicle (234 of fig. 16).  
Regarding claim 12, Bazakos further teaches the method as recited in claim 11, further comprising adding a new face to the gallery each time a detected face in a subsequent one of the images of occupants in the vehicle does not match with a face already in the gallery (the camera, 212 of fig. 16, is taking the faces of persons in the car at different time and different angle, therefore the camera is adding new faces to the image sequence, storing new face in 232 of fig. 16).  
Regarding claim 13, Bazakos further teaches the method as recited in claim 11, further comprising iteratively comparing faces detected in subsequent ones of the images of occupants in the vehicle and adding each face detected to the gallery that is not already in the gallery until there is an image in the gallery of each face detected by performing automated facial detection (234 of fig. 16, fig. 1A). 
Regarding claim 14, Bazakos further teaches a system (fig. 16) for detecting occupants in a vehicle (fig. 15) comprising: 
a controller (216 of fig. 16); 
a plurality of camera systems (212 of fig. 6, see 111, 112, and 150 of fig. 15) external to the vehicle in a vehicle approach area (141 and 142 of fig. 15, each camera system operatively connected to the controller (216 of fig. 16); and 
wherein the controller includes machine readable instructions configured to cause the controller ([0095]) to: 
detect an oncoming vehicle (the oncoming vehicle is disclosed in figure 15; 111, 112, 114, and 150 of fig. 15 are formed in 212 of fig. 16, [0070]);
acquire a plurality of images of occupants in the vehicle in response to detection of the oncoming vehicle using the plurality of camera systems (212, 262, and 224 of fig. 16); 
perform automated facial detection on the plurality of images (228 of fig. 16, [0111], 252 of fig. 17) and adding a facial image for each face detected to a gallery of facial images for the occupants of the vehicle (232 of fig. 16, storing data representative of individuals, e.g., facial features, facial images, facial signatures, and the like);
perform automated facial recognition on the gallery of facial images to distinguish one person to another  the gallery of facial images to group the facial images into groups based on which occupant is in the respective facial images (234 of fig. 16, [0100], fig. 17); and
wherein the facial recognition (222 and 234 of fig. 16, fig. 17) includes using selected intrinsic facial features of a detected face (228 of fig. 16, [0100]) and then comparing the selected intrinsic features with faces in the gallery of facial images (232 of fig. 16,  252 and 256  of fig. 17, e.g. ISOLATE SKIN, LOCATE EYES, DETERMINE ORIENTATION, AND.OR EXTENT OF FACE OF PERSON, [0099] store data representative of individual, e.g., facial features, facial images, facial signatures for comparison by FACE RECOGNITION ALGORITHIMS, 234 of fig. 16 and 256 of fig. 17) to recognize an individual (234 of fig. 16, [0100] the identification of an individual or even be beneficial in the assessment of an individual's intent, e.g., terrorist, smuggling, and so forth. [0043 and 0045] the system is connected to a database identifying suspects or in any other appropriate database that may be used for various applications), regardless of extrinsic data including the individual's location in the vehicle (228 of fig. 1, fig. 17 and 18, the face of individual, see also figs. 29A-29C). 
Bazakos suggests many variations and modifications will become apparent to those skilled in the art upon reading the present specification ([0149]).	
It is noted that Bazakos does not teach a trigger in the vehicle approach area and operatively connected to the controller to detect an approaching vehicle and control the camera systems to acquire images of the approaching vehicle and counting the groups to determine how many occupants are in the vehicle as claimed.
Oami teaches a trigger (201 of fig. 6) in the vehicle approach area and operatively connected to the controller to detect an approaching vehicle (fig. 5) and control the camera systems to acquire images of the approaching vehicle (200 of fig. 6) and counting the groups to determine how many occupants are in the vehicle (104 of fig. 6; [0040] the result integrating means 104 counts the number of the persons determined to be present, and outputs the number of the persons as the number of passengers). 
Oami further suggests various changes understandable by those skilled in the art may be made to the configuration and details of the invention of the present application within the scope of the invention of the present application([0083]).
Taking the teachings of Bazakos and Oami together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the counting (104 of fig. 6) of Oami into the detecting system (fig. 16) of Bazakos for an automatic determination of a vehicle that can travel an HOV (High Occupancy Vehicle) lane, a count of the number of visitors on board a vehicle in a theme park, etc., and automatic detection of a vehicle overloaded with passengers as suggested by Oami ([0084]).
It is noted that the combination of Kazakos and Oami is silent about wherein the gallery of facial images is independent from an external database of known facial images as claimed.
Bhanu teaches a system for individual recognition (fig. 14) comprising a gallery of images (Gallery of figs. 17 and 19), wherein the gallery of facial images is independent from an external database of known facial images ([0112] the gallery set often front view is stored in the Chokepoint dataset, where the frontal views are captured by the cameras, so the disclosed Gallery in of figures 13, 17, and 19 and paragraph [0138] is independent from an external database of known facial images).
Taking the teachings of Kazakos, Oami, and Bhanu together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the independent gallery of facial images (Gallery of figs. 17 and 19) of Bhanu into the combined facial detection and recognition of Kazakos and Oami to to improve the accuracy in the subsequent recognition tasks.
Regarding claim 15, Oami further teaches the system as recited in claim 14, wherein each camera system includes an imaging sensor (200 of fig. 6), a pulsed illumination device ([0028]), and a processor ([0009]) operatively connecting the imaging sensor to the pulsed illumination source for synchronizing illumination a pulse from the pulsed illumination device with exposure of the imaging sensor ([0028]).
Regarding claim 16, Bazakos further teaches the system as recited in claim 15, wherein the machine readable instructions include instructions to cause the controller to illuminate the vehicle with a respective pulse of illumination from a respective one of the pulsed illumination devices for each image acquired (114 of fig. 15), wherein each pulse of illumination is performed at a different time to reduce shadows cast onto the occupants while acquiring the plurality of images (day and night times, [0077]).
Regarding claim 17, Oami further teaches the system as recited in claim 15, wherein each camera system includes a lens optically coupled to the imaging sensor, an optical bandpass filter operatively connected to filter light passing through the lens, and a linear polarization filter operatively connected to filter light passing through the lens ([0049] The cameras may use filters or other mechanisms for distinguishing and independently detecting the scene in the reflective IR bands and the visible band).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bazakos et al. (US 2006/0102843) in view of Oami (US 2015/0278617) and Bhanu et al. (US 20160217319 A1) as applied to claims 1, 2, and 6, further in view of Kephart (US 2013/0279757).
	Regarding claim 7, Bazakos, Oami, and Bhanu teaches the method as recited in claim 6, but Bazakos, Oami, and Bhanu do not teach initiating a response upon finding a match in the database, wherein the response include at least one of outputting an alert on a visual display, sounding an audible alarm, closing a physical barrier, transmitting a citation, mailing a citation, and/or dispatching an officer.
  	Kephart teaches a facial recognition system (fig. 6) for initiating a response upon finding a match in the database (206 and 210 of fig. 8), wherein the response include at least one of outputting an alert on a visual display, sounding an audible alarm, closing a physical barrier, transmitting a citation, mailing a citation, and/or dispatching an officer (MATCH?, YES, 210, 210, 220 of fig. 8).  
Taking the teachings of Bazakos, Oami, Bhanu, and Kephart together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the facial recognition (fig. 8) of Kephart into the combined system of Bazakos, Oami, and Bhanu to recognize the individual for improving the security and safety of persons traveling or attending such events.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bazakos et al. (US 2006/0102843) in view of Oami (US 2015/0278617) and Bhanu et al. (US 20160217319 A1) as applied to claim 1, further in view of Bell et al. (US 2015/0331105).
Regarding claim 8, Bazakos, Oami, and Bhanu teach the method of claim 1, but Bazakos, Oami, and Bhanu do not teach initiating a response upon determining an improper number of occupants in the vehicle, wherein the response includes at least one of outputting an alert on a visual display, sounding an audible alarm, closing a physical barrier, transmitting a citation, mailing a citation, and/or dispatching an officer as claimed.
Bell teaches the system (figs. 4-7) for determining the number of occupants inside the vehicle using the image recognition include the facial features (69 of fig. 6 and fig. 7, [0038 and 0041]) and recognizing an individual as people without authorization or a theft ([0054]), where initiating a response upon determining an improper number of occupants in the vehicle ([0037], 56 of fig. 4), wherein the response include at least one of outputting an alert on a visual display, sounding an audible alarm, closing a physical barrier, transmitting a citation, mailing a citation, and/or dispatching an officer (57 of fig. 5, perform action based on number of occupants, [0039-0040]).
Taking the teachings of Bazakos, Oami, Bhanu, and Bell together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of  (figs. 4-7) of Bell into the combined system of Bazakos, Oami, and Bhanu to provide accurate and reliable data for determining occupancy of a vehicle and reduce costs. 

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bazakos et al. (US 2006/0102843) in view of in view of Bell et al. (US 2015/0331105) and Berthilsson et al. (US 20090232365 A1).
Regarding claim 1, Bazakos teaches a method of detecting occupants in a vehicle (figs. 15-17) comprising:
detecting an oncoming vehicle (an oncoming vehicle is disclosed in figure 15; 111, 112, 114, and 150 of fig. 15 are formed in 212 of fig. 16, [0070], 114 of fig. 15, the reflected infrared light from the vehicle to the camera, [0102]);
acquiring a plurality of images of occupants in the vehicle in response to detection of the vehicle (212, 262, and 224 of fig. 16); 
performing automated facial detection on the plurality of images (228 of fig. 16, [0111], 252 of fig. 17, figs. 29A-29C) and adding a facial image for each face detected to a gallery of facial images for the occupants of the vehicle (232 of fig. 16, storing data representative of individuals, e.g., facial features, facial images, facial signatures, and the like);
performing automated facial recognition to distinguish one person to another  the gallery of facial images to group the facial images into groups based on which occupant is in the respective facial images (234 of fig. 16, [0100], 252 of fig. 17 and 20); and
wherein the facial recognition (222 and 234 of fig. 16, fig. 17) includes using selected intrinsic facial features of a detected face (228 of fig. 16, [0100]) and then comparing the selected intrinsic features with faces in the gallery of facial images (232 of fig. 16,  252 and 256  of fig. 17, e.g. ISOLATE SKIN, LOCATE EYES, DETERMINE ORIENTATION, AND.OR EXTENT OF FACE OF PERSON, [0099] store data representative of individual, e.g., facial features, facial images, facial signatures for comparison by FACE RECOGNITION ALGORITHIMS, 234 of fig. 16 and 256 of fig. 17) to recognize an individual (234 of fig. 16, [0100] the identification of an individual or even be beneficial in the assessment of an individual's intent, e.g., terrorist, smuggling, and so forth. [0043 and 0045] the system is connected to a database identifying suspects or in any other appropriate database that may be used for various applications), regardless of extrinsic data including the individual's location in the vehicle (228 of fig. 1, fig. 17 and 18, the face of individual, see also figs. 29A-29C). 
Bazakos further suggests that many variations and modifications will become apparent to those skilled in the art upon reading the present specification ([0149]).	
It is noted that Bazakos does not teach counting the groups to determine how many occupants are in the vehicle as claimed.
Bell teaches the system (figs. 4-7) for determining the number of occupants inside the vehicle using the image recognition include the facial features (69 of fig. 6, fig. 7, and [0038, 0041, and 0044]) and recognizing an individual as people without authorization or a theft ([0054]), wherein the system (fig. 4) counting the groups to determine how many occupants are in the vehicle (56 of fig. 4, [0037], and fig. 7). 
Taking the teachings of Bazakos and Bell together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to modify the teachings of  (figs. 4-7) of Bell into the combined system of Bazakos to provide accurate and reliable data for determining occupancy of a vehicle and reduce costs. 
It is noted that the combination of Kazakos and Bell is silent about wherein the gallery of facial images is independent from an external database of known facial images as claimed.
Berthilsson teaches the facial recognition system (fig. 1) comprising a gallery of images ([0012] each image in the image gallery (reference image) is associated with a identifier of a person. [0037] As with the preprocessing step, the feature extraction from images is done in the same manner in a subsequent training, when building the gallery and when testing probe images against the gallery, i.e. a set of reference images in an image database, 126 and 128 of fig. 1), wherein the gallery of facial images is independent from an external database of known facial images ([0057] The preprocessing and feature extraction steps are identical to the training phase and building the gallery, 126 and 128 of fig. 1. This disclosure suggests the gallery is built and independent from the external database of known images) and a recognition of the human face is determined (118 of fig. 1, [0031, 0057]).
Taking the teachings of Kazakos, Oami, and Berthilsson together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the independent gallery of facial images (126 of fig. 1) of Berthilsson into the combined facial detection and recognition of Kazakos and Oami for improving the recognition accuracy ([0037] of Berthilsson). 
Regarding claim 2, Bazakos further teaches the method as recited in claim 1, further comprising selecting a representative image from each group (252 of figs. 17 and 20; fig. 29A-29C), and outputting a set of cropped selected images (figs. 29A-29C), one uniquely cropped selected image for each of the occupants (fig. 29A, 29B, and 29C, [0143]).
Regarding claim 3, Bazakos further teaches the method as recited in claim 2, wherein no duplicate images of a given occupant are stored or displayed (storing data representative of individuals, [0099], 232 of fig. 16).  
Regarding claim 4, Bazakos further teaches the method as recited in claim 2, wherein selecting the representative image from each group includes selecting images based on corresponding confidence scores from the automated facial detection (49, 75, and 77 of fig. 1B, confidence level of recognition).
Regarding claim 5, Bazakos further the method as recited in claim 2, wherein selecting the representative image from each group includes selecting images based on which image in the group has least facial offset angle from line of sight of an imaging sensor which acquired the respective image (fig. 15, see the camera is capturing images at different angles. See figs. 29A-29C).  
Regarding claim 6, Bazakos further teaches running the selective images through a database to check for matches between the occupants and known individuals in the database (46 of fig. 1B. The system 45 may be connected to a database 46 of, for example, portraits and/or pictures of various people such as those in a company security database or other related information that may be used for identifying employees entering a facility, a criminal database that may be used for identifying suspects, or in any other appropriate database that may be used for various applications. [0100] For example, the analysis tools 234 may be operable to compare stored data of face data unit 232 to features of image data provided regarding the detected face, e.g., visible image data, reflective-infrared image data, or any other data that may be beneficial in the identification of an individual or even be beneficial in the assessment of an individual's intent, e.g., terrorist, smuggling, and so forth).  
Regarding claim 8, Bazakos modified by Bell teaches the method of claim 1, Bell further teaches initiating a response upon determining an improper number of occupants in the vehicle ([0037], 56 of fig. 4), wherein the response include at least one of outputting an alert on a visual display, sounding an audible alarm, closing a physical barrier, transmitting a citation, mailing a citation, and/or dispatching an officer (57 of fig. 5, perform action based on number of occupants, [0039-0040]).
Regarding claim 9, Bazakos further teaches the method as recited in claim 1, wherein each image is acquired from a different sensor viewing the vehicle from a different respective angle (111, 112, and 150 of fig. 15, different camera at different angles, figs. 19a-19c).  
Regarding claim 10, Bazakos further teaches the method as recited in claim 9, further comprising illuminating the vehicle with a respective pulse of illumination for each image acquired (114 of fig. 15), wherein each pulse of illumination is performed at a different time to reduce shadows cast onto the occupants while acquiring the plurality of images (daytime and nighttime, 114 of fig. 15; [0071, 0080, 0093]).  
Regarding claim 11, Bazakos further teaches the method as recited in claim 9, wherein one of the sensors is a primary sensor that acquires a primary image of occupants in the vehicle (111, 112, and 150 of fig. 15, 212 of fig. 16), and wherein faces detected in primary image serve as references in the gallery for facial recognition for subsequent ones of the images of occupants in the vehicle (234 of fig. 16).  
Regarding claim 12, Bazakos further teaches the method as recited in claim 11, further comprising adding a new face to the gallery each time a detected face in a subsequent one of the images of occupants in the vehicle does not match with a face already in the gallery (the camera, 212 of fig. 16, is taking the faces of persons in the car at different time and different angle, therefore the camera is adding new faces to the image sequence, storing new face in 232 of fig. 16).  
Regarding claim 13, Bazakos further teaches the method as recited in claim 11, further comprising iteratively comparing faces detected in subsequent ones of the images of occupants in the vehicle and adding each face detected to the gallery that is not already in the gallery until there is an image in the gallery of each face detected by performing automated facial detection (234 of fig. 16, fig. 1A). 

Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive.
Note: the cited references are provided to support SVM (Support Vector Machine), LDA (Linear Discriminant Analysis), and GLVQ (Generalized Learning Vector Quantization) for automatic face or facial recognition.
“Support Vector Machines Applied to Face Recognition” by P. Jonathon Phillips, this is technical report NISTIR 6241, to appear in Advances in Neural Information, Processing Systems 11, eds. M. J. Kearns, S. A. Solla, and D. A. Cohn, MIT Press, 1999 (hereafter “Phillips”).
“Automatic Face Recognition by Support Vector Machines” by Huaqing Li, Shaoyu Wang, and Feihu Qi, R. Klette and J. Zuni´c (Eds.): IWCIA 2004, LNCS 3322, pp. 716–725, 2004. © Springer-Verlag Berlin Heidelberg 2004 (hereafter “Li”). Li discloses Automatic Face Recognition by Support Vector Machines, figure 1.
"Linear discriminant analysis for face recognition" by F. Z. Chelali, A. Djeradi and R. Djeradi, 2009 International Conference on Multimedia Computing and Systems, Ouarzazate, 2009, pp. 1-10 (hereafter “Chelali”). Chelali discloses the LDA system for a face recognition, figure 5, using a gallery of facial images, figure 10, to recognize individuals, figure 12).
“Large-scale Face Recognition on Smart Devices” by Jia Hao, Yusuke Morishita, Toshinori Hosoi, Kazuyuki Sakurai, Hitoshi Imaoka, Takao Imaizumi, and Hideki Irisawa, 2013 Second IAPR Asian Conference on Pattern Recognition, 978-1-4799-2190-4/13,  © 2013 IEEE, DOI 10.1109/ACPR.2013.189 (hereafter “Hao”). Hao discloses the facial recognition using the Generalized Learning Vector Quantization (GLVQ) in figure 1, sections A, B, and C).

The applicant amended claims 1 and 14 recite, inter alia, performing automated facial recognition on the gallery of facial images to distinguish one person from another in the gallery of facial images to group the facial images into groups based on which occupant is in the respective facial images... wherein the gallery of facial images is independent from an external database of known facial images. 
It is submitted that Oami teaches the face detection system (figs. 5 and 6) using the well-kown SVM (Support Vector Machine), LDA (Linear Discriminant Analysis), GLVQ (Generalized Learning Vector Quantization), or a neural network to recognize the human faces within the vehicle([0032]), wherein the well-kown SVM, LDA, and GLVQ are disclosed by (Phillips, Li, Chelali, and Hao) to differentiate one person from another in the gallery of facial images ([0032]; Phillips, Li, Chelali, and Hao), the person detection result for counting the occupants inside the vehicle (IN-VEHICLE POSITION ESTIMATION INFORMATION of figure 5, 103-104 of fig. 6).
Folta teaches the face recognition system (fig. 1) performing automated facial detection on the plurality of images (102 of fig. 1), adding a facial image for each face detected to a gallery of facial images (104 and 110 of fig. 1), and the gallery of facial images is independent from an external database of known facial images (110 of fig. 1, the galleries are formed independent from the external database of known facial image) for the face recognition (108 of fig. 1).  Therefore, one of ordinary skill in the art to modify the face recognition system (fig. 1) of Folta into the face detection system (fig. 6) of Oami to make obvious claim limitations.
Bazakos teaches the facial recognition system comprising the face recognition (222 of fig. 16, [0100]) to compare the detected face image from the face detector (228 of fig. 16) with the gallery of facial images from the face data unit (232 of fig. 16, [0099]) for identifying an individual ([0100]). The face data unit (232 of fig. 16, [0099]) is for storing data representative of individuals, e.g., facial features, facial images, facial signatures, and the like, so the stored facial images are considered as the gallery of facial images.
Bell teaches the system (figs. 4-7) for determining the number of occupants inside the vehicle using the image recognition include the facial features (69 of fig. 6, fig. 7, and [0038, 0041, and 0044]) to recognize an individual as people without authorization or a theft ([0054]), wherein the system (fig. 4) counting the groups to determine how many occupants are in the vehicle (56 of fig. 4, [0037], and fig. 7). 
Bhanu teaches a system for individual recognition (fig. 14) comprising a gallery of images (Gallery of figs. 17 and 19), wherein the gallery of facial images is independent from an external database of known facial images ([0112] the gallery set often front view is stored in the Chokepoint dataset, where the frontal views are captured by the cameras, so the disclosed Gallery in of figures 13, 17, and 19 and paragraph [0138] is independent from an external database of known facial images).
Berthilsson teaches the facial recognition system (fig. 1) comprising a gallery of images ([0012] each image in the image gallery (reference image) is associated with a identifier of a person. [0037] As with the preprocessing step, the feature extraction from images is done in the same manner in a subsequent training, when building the gallery and when testing probe images against the gallery, i.e. a set of reference images in an image database, 126 and 128 of fig. 1), wherein the gallery of facial images is independent from an external database of known facial images ([0057] The preprocessing and feature extraction steps are identical to the training phase and building the gallery, 126 and 128 of fig. 1. This disclosure suggests the gallery is built and independent from the external database of known images) and a recognition of the human face is determined (118 of fig. 1, [0031, 0057]). 
In view of the teachings of Oami, Kazakos, Bell, Bhanu, and Berthilsson, one of ordinary skill in the art would combine Kazakos, Oami, and Bhanu to make obvious claims 1-6 and 9-17, and Bazakos, Bell, and Berthillsson to make obvious claims 1-13.
Application No. 16/154,1308 
Docket No.: 1568836.100US2 The applicant argues that as the Examiner admits, Oami I does not disclose using facial recognition in any capacity. 
The examiner strongly disagrees with the applicant.  It is submitted that Oami teaches the system (figs. 5 and 6) comprising  the detector (101 of fig. 1) that uses the well-known SVM (Support Vector Machine), LDA (Linear Discriminant Analysis), GLVQ (Generalized Learning Vector Quantization), or a neural network to recognize the human faces inside the vehicle ([0032]; Phillips, Li, Chelali, and Hao) by differentiating one person face from another in the gallery of facial images as described in the well-known SVM, LDA, and GLVQ ([0032]; Phillips, Li, Chelali, and Hao), outputing person detection result for counting the occupants inside the vehicle (IN-VEHICLE POSITION ESTIMATION INFORMATION of figure 5, 103-104 of fig. 6). This disclosure would suggests the detector using face or facial recognition such as SVM, LDA, and/or GLVQ to recognize the detected human faces for counting how many people in the vehicle.

The applicant argues that the Examiner alleges that both Kephart and Bazakos disclose performing automated facial recognition on the acquired gallery of faces. However, on both references, the facial recognition system relies entirely on a separate database of images acquired before the initial acquisition event relative to what is recited in amended Claim 1. In Kephart facial recognition is not performed comparing the images acquired at the stadium entrance. Instead, images acquired at the stadium entrance are compared with databases prior-acquired images of known violators of stadium policy. (See, Kephart paras. [0054]-[0055]; [0057]). And in Bazakos, the facial recognition comparison is based on known faces provided by employers or a department of corrections, for example. (See, Bazakos para. [0043]). 
The examiner would like to point out that Kephart’s system is used for recognizing individual who is entering the stadium comprises the facial recognition (figs. 6 and 8) is performed comparing the images of individuals that captured by the cameras (202 of fig. 8; 66, 70, and 72 of fig. 3), the individual images are stored in the data based (122 of fig. 6, 216 of fig. 8) for identifying an individual (MATCH of fig. 8). This disclosure of Kephart suggests the facial recognition includes using selected intrinsic facial features of a detected face and then comparing the selected intrinsic features with faces in the gallery of facial images to recognize an individual. 
Bazakos teaches the facial recognition comparison (222 of fig. 16) is based on detected faces provided by face detector (228 of fig. 16) and the detected faces are stored in the face data unit (232 of fig. 16, [0099]). The face data unit is for storing data representative of individuals, e.g., facial features, facial images, facial signatures, and the like so this disclosure of Bazakos would suggest the gallery of facial images, and the gallery of facial images is independent from an external database of known facial images for face recognition is taught by Bhuna and Berthilsson as mentioned above.  
Bell teaches the system (figs. 4-7) for determining the number of occupants inside the vehicle using the image recognition include the facial features (69 of fig. 6, fig. 7, and [0038, 0041, and 0044]) and recognizing an individual as people without authorization or a theft ([0054]), wherein the system (fig. 4) counting the groups to determine how many occupants are in the vehicle (56 of fig. 4, [0037], and fig. 7). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Irmatov et al. (US 20080298644 A1) discloses SYSTEM AND METHOD FOR CONTROLLING IMAGE QUALITY.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425